DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.  Claims 61 – 75, 77 and 79 – 82 have been presented for examination.  Claims 61 – 66 are withdrawn.  Claims 67 – 75, 77 and 79 – 82 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 67 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 25 of U.S. Patent No. US 10,670,017 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The following table reproduces the referenced claims.
Claim 67, Instant Application 16/889,055
Claims 1 & 25, Patent US 10,670,017 B2
Claim 67: A rotary compressor, comprising: a motor having a stator and a rotor electromagnetically coupled to one another; a pump physically coupled to the rotor of the motor, wherein the pump is configured to draw in fluid through a suction line to an internal space within the pump and to compress and discharge the fluid through a discharge line; a casing surrounding the motor and the pump; a stator holder coupled to the stator of the motor and the pump, wherein the stator holder is spaced from the casing so as to provide physical separation between the stator and the casing such that the stator and the stator holder are not directly coupled to the casing, and wherein the stator holder is constructed and arranged 


Claim 25: The compressor of claim 1, wherein the at least one damping component utilizes a pressure separation cap located between the motor and the pump to create two spaces at different pressures within the casing: a suction pressure space which houses the motor and is fed by the suction line attached to a suction pressure side of the casing, and a discharge pressure space which houses the pump and discharges high pressure gas into the discharge line attached to a discharge side of the casing.


In Re Claim 67, Claim 25 of U.S. Patent No. US 10,670,017 B2 discloses all the limitations of Claim 67, and Claim 25 additionally discloses the limitation: “stator holder positioned between the pump and the stator” in Column 25, Line 14 of the patent that is not present in Claim 67 of the instant application.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify Claim 25 of U.S. Patent No. US 10,670,017 B2 to exclude the limitation “stator holder positioned between the pump 


Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. US 10,670,017 B2 in view of Claim 4 of US 10,670,017 B2.
The following table reproduces the referenced claims.
Claims 67, 70, 72, 
Instant Application 16/889,055
Claims 1, 4, 25, 
Patent US 10,670,017 B2
Claim 67: A rotary compressor, comprising: a motor having a stator and a rotor electromagnetically coupled to one another; a pump physically coupled to the rotor of the motor, wherein the pump is configured to draw in fluid through a suction line to an internal space within the pump and to compress and discharge the fluid through a discharge line; a casing surrounding the motor and the pump; a stator holder coupled to the stator of the 

Claim 70: The compressor of claim 67, further comprising at least one damping component located adjacent to or within the stator holder or the pump holder, the at least one damping component configured to absorb acoustic or vibrational energy.

Claim 72: The compressor of claim 70, wherein the at least one damping component is in the form of a rotary seal type suction connection inside the casing that includes an outer support and an 


Claim 4: The compressor of claim 1, further comprising at least one damping component located adjacent to or within the stator holder or the pump holder, the at least one damping component configured to absorb acoustic or vibrational energy.

Claim 25: The compressor of claim 1, wherein the at least one damping component utilizes a pressure separation cap located between the motor and the pump to create two spaces at different pressures within the casing: a suction pressure space which houses the motor 


In Re Claim 72, Claim 25 of U.S. Patent No. US 10,670,017 B2 discloses in essence all the claimed limitations except for the damping component “located adjacent to or within the stator holder or the pump holder” as claimed in Claim 70 of the instant application.
Nevertheless, Claim 4 of U.S. Patent No. US 10,670,017 B2 discloses a damping component located adjacent to or within the stator holder or the pump holder configured to absorb acoustic or vibrational energy.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the location of the damping component of the apparatus of Claim 25 of U.S. Patent No. US 10,670,017 B2 such that it is located adjacent to the stator holder or the pump holder as taught by Claim 4 of U.S. Patent No. US 10,670,017 B2 for the purpose of absorbing acoustic or vibrational energy and because it has been held that rearranging parts of an invention involves only routine skill in the art – in Re Japikse, 86 USPQ 70 (see MPEP 2144.04 (VI-C).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 79 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112 (a)
The previously made 112 (a) rejections are hereby withdrawn.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 80 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 79, the Claim limitation “means for coupling the stator to the stator holder” in Line 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure described in the specification does not perform the entire function in the claim.  No association between the coupling structure and the coupling function can be found in the specification.  Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
In Re Claim 79, the Claim limitation “means for coupling the stator to the pump via the stator holder” in Line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure described in the specification does not perform the entire function in the claim.  No association between the coupling structure and the coupling function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67, 68, 70, 71, 73 – 75, and 79 – 82 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1).

    PNG
    media_image1.png
    885
    997
    media_image1.png
    Greyscale

First Annotated Figure 1 of Yoda

In Re Claim 67, with reference to the Figure 1 embodiment, Yoda discloses A rotary compressor, comprising: 

a pump (20) physically coupled to the rotor of the motor (via shaft 27), wherein the pump (20) is configured to draw in fluid through a suction line (7) to an internal space within the pump and to compress and discharge the fluid through a discharge line (9) (Column 4, Lines 10 – 25; Figure 1); 
a casing (2) surrounding the motor (11, 16) and the pump (20) (Column 3, Lines 29 – 31; Figure 1); 
a pump holder (30 or 40) coupled to the pump (20) and the casing (2) (via ring seals disclosed in Column 4, Lines 53 – 59), wherein the pump holder (30 or 40) is configured to provide physical separation between the pump (20) and the casing (2) (Figure 1 above shows a gap that represents the separation), and wherein the pump holder (30 or 40) is constructed and arranged to reduce acoustic and vibrational energy transfer between the pump (20) and the casing (portion 4 of 2) (the annotated ring seal in the first annotated Figure 1 above reduces acoustic and vibrational energy transfer.   It is the same damping material that is disclosed in Page 25 of applicant’s specification which lists O-ring seals as damping material for reducing noise and vibration)(Column 3, Lines 46 – 52; Figure 1), 
a pressure separation member (8) attached to the casing (2) and located between the motor (11, 16) and the pump (20) to create two spaces (one space is above 8 and the other is below 8) operable at different pressures within the casing (the space above 8 is connected to suction line 7 and is therefore at suction pressure, the 
a suction pressure space (50 inside 3) that houses the motor (11, 16) and is fed by the suction line (7) attached to the suction pressure side of the casing; and a discharge pressure space (52 inside 5) that houses the pump (20) and through which high pressure gas is discharged into a discharge line (9) attached to the discharge side of the casing (2) (Column 4, Lines 10 – 22; Figure 1).
However, Yoda does not disclose a stator holder spaced from the casing so as to provide physical separation between the stator and the casing.
Nevertheless, with reference to Figure 1, Keber discloses a rotary compressor (represented by centrifugal impeller 3), comprising: 
a motor (6) having a stator (17) and a rotor (16) electromagnetically coupled to one another (paragraph [0023]; Figure 1); 
a pump (2, 3) physically coupled to the rotor (16) of the motor (6); a casing (the rest of 2 not shown) surrounding the motor (6) and the pump (2, 3)( paragraph [0023]; Figure 1); 
a stator holder (7, 9) coupled to the stator (17) of the motor (6) and the pump (2, 3), wherein the stator holder (7, 9) is spaced from the casing (the rest of 2 not shown) so as to provide physical separation between the stator (17) and the casing such that the stator (17) and stator holder (7, 9) are not directly coupled to the casing (Figure 1 shows that, only the stator holder 7 is directly coupled to the stator, also paragraph [0024] states that oscillations of the motor are decoupled therefore there cannot be 
wherein the stator holder (7, 9) is constructed and arranged to reduce acoustic and vibrational energy transfer between the stator (17) and the pump (2, 3) (part 9 of the stator holder is an elastomeric element that brings about decoupling of the oscillations of the motor as stated in paragraph [0024], so they don’t transfer to the pump and to the casing)(paragraph [0024] wherein the elastomeric element is disclosed, paragraph [0026] wherein decoupling vibrations to the casing is disclosed, paragraph [0027] wherein decoupling vibrations to the pump is disclosed; Figure 1); and 
wherein the stator (17) is mechanically coupled to the casing (the rest of 2 not shown) only via the pump (3) and the pump holder (2) (because there are no other couplings between the stator and the casing, the stator holder 7, 9 couples only to the pump 2, 3) (paragraphs [0023],[0024]; Figure 1).

    PNG
    media_image2.png
    707
    1162
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda on the pump via a stator holder having a resilient element as taught by Keber for the purpose of damping the vibrations of the motor thus reducing/eliminating the amount of vibration energy that reaches the pump and casing (paragraphs [0026],[0027] of Keber).  Added motivation is provided in paragraph [0024] of Keber which states that “This also makes possible a more compact construction of the motor”.

In Re Claim 68, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose that the stator holder increases impedance, however, Keber shows the stator holder (7, 9) is constructed and arranged (in portions 8 and 26) to increase impedance within the holder (7, 9) to transmission of stress waves associated with acoustic or vibrational energy due, at least in part, to small thickness of the holder (at portion 26) and damping materials (9) of the holder (7, 9) (paragraph [0023]; Figure 1).

In Re Claim 70, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose a damping component, however, Keber discloses a damping component (9) located adjacent to or within the stator holder (7), the component is configured to absorb vibrational energy.  (It is the same damping material that is disclosed in Page 25 of applicant’s specification which lists elastomers to be suitable damping components) (paragraph [0024]; Figure 2).

In Re Claim 71, Yoda and Keber disclose all the limitations of Claim 67, although Yoda does not disclose an elastomer, however, Keber describes damping component (9) to be an elastomer (paragraph [0024]; Figure 2).

In Re Claim 73, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses a rolling piston compressor (Column 8, Lines 40 – 43; Figure 1).

In Re Claim 74, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses that the pump holder (30) is attached to the pressure separation member (8) (Column 3, Lines 60 – 62; Figure 1).

In Re Claim 75, Yoda and Keber disclose all the limitations of Claim 67, and Yoda further discloses that pressure separation member (9) forms a portion of the discharge side (lower portion of 4) of the casing (2) (Column 4, Lines 10 – 25; Figure 1).





    PNG
    media_image3.png
    571
    698
    media_image3.png
    Greyscale

First Annotated Figure 1 of Yoda
In Re Claim 79, with reference to the Figure 1 embodiment, Yoda discloses A rotary compressor comprising: 
a casing (4, 5); a motor pump assembly comprising: a stator (11) of a motor; a pump (20); a pump holder (either 30 or 40); means for coupling the pump (20) to the pump holder (Column 3, Lines 60 – 61 state that bolts join pump holders 30 or 40 to the pump, therefore the bolts read on the claimed means for coupling the pump to the pump holder)(Column 3, Lines 29 – 31 and 46 – 52; Figure 1), 
wherein the pump holder (30 or 40) is constructed and arranged to reduce acoustic and vibrational energy between the pump and the casing (4, 5) (Figure 1 shows O-rings associated with the pump holder 30 or 40, the O-rings are capable of 
wherein the motor pump assembly is disposed in a space defined by the casing (4, 5) (Column 5, Lines 50 – 56; Figure 1); 
means for coupling the motor pump assembly to the casing (4, 5) (the annotated O-rings in the first annotated Figure 1 above couple the pump portion to the casing, therefore the O-rings are the means for coupling)(Column 4, Lines 53 – 59; Figure 1); 
a suction portion (7) configured to receive a suction line (Column 3, Lines 41 – 42; Figure 1).
However, Yoda does not disclose a means for coupling the stator to the stator holder and means for coupling the stator to the pump via the stator holder that is constructed to reduce acoustic and vibrational energy.
Nevertheless, Keber discloses a stator holder (8, 26)(paragraph [0023]; Figure 1);    
means (28) for coupling the stator (17) to the stator holder (8, 26) (paragraph [0027]; Figure 1);
means (9) for coupling the stator to the pump (2, 3) via the stator holder (8, 26), the stator holder (8, 26) constructed and arranged to reduce acoustic and vibrational energy between the stator and the pump (paragraph [0024] wherein elastomeric element that decouples oscillations is disclosed, paragraphs [0026], [0027] wherein decoupling oscillations to the pump and casing is disclosed; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda on the pump 

In Re Claim 80, Yoda and Keber teach all the limitations of Claim 79, although Yoda does not teach a physical gap between the stator and the casing, however, Keber teaches the stator holder (8, 9, 26) provides a physical gap between the stator (17) and the casing (the rest of 2 not shown), and wherein the stator (17) and the stator holder (8, 9, 26) are not directly coupled to the casing (paragraph [0027]; Figure 1).

In Re Claims 81 and 82, Yoda and Keber disclose all the limitations of Claims 67 and 79 respectively, and Yoda further discloses that the pump holder (30) is attached to a side wall of the casing (4) (via the partition 8 and the connecting link between 8 and 30) (Column 3, Lines 43 – 52; Figure 1).


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1) and further in view of Bahmata (PG Pub US 20120183422 A1).
In Re Claim 69, Yoda and Keber teach all the limitations of Claim 67, although Keber depicts in Figure 2 that the stator holder (7) is coupled to the stator (17), however, Yoda and Keber do not disclose that the coupling is via a press-fit.
Nevertheless, Bahmata teaches that a stator is typically retained within a stator holder by press-fitting the stator within the stator holder (paragraph [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the stator of Yoda / Keber within the stator holder by press-fitting as taught by Bahmata because it is quick and saves time compared to other techniques such as welding or soldering.


Claims 77 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US Patent 7,077,633 B2) in view of Keber (PG Pub US 20160186763 A1) and further in view of Harper (US Patent 6,361,293 B1)
In Re Claim 77, Yoda and Keber teach all the limitations of Claim 67, although Yoda depicts a suction conduit (7) in Figure 1, Yoda and Keber do not disclose an elastomeric material around the suction conduit.
Nevertheless, Harper discloses a suction conduit (30) and an elastomeric material (O-ring 87) disposed around the suction conduit for providing vibrational and acoustic damping at the suction conduit (30)(O-rings are elastomeric and must provide damping between the suction conduit 30 and the pump inlet port/suction line 45) (Column 4, Lines 32 – 42; Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to Incorporate the suction conduit having the elastomeric material of Harper inside the suction line of Yoda / Keber for the purpose of making sure the fluid inflow from the suction line does not directly impinge on the cable (13) of Yoda thus preventing the possibility of degradation of the insulation of the cable.


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “Applicant notes that explicit recitation of “means” and corresponding structure is not required, and disclosure of a structure corresponding to a means plus function claim may be found in the drawings or “implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function.” See MPEP 2181(II)(A).”
Examiner’s Response: The section MPEP 2181(II)(A) refers to the requirements of 35 USC 112 (f).  The claim limitation that invokes 35 USC 112 (f) requires that sufficient structure/material/acts be disclosed to entirely perform the recited function, however there is insufficient structure/material/acts disclosed by Applicant to perform the entire function associated with the claim limitation.  Applicant is reminded that 35 USC 112 (f) is invoked as long as the claim limitation, (not the spec or drawings), does not recite sufficient structure, material, or acts to entirely perform the recited function.  Therefore the previous rejections under 35 USC 112 (b) are being maintained (the rejections under 35 USC 112 (a) have been withdrawn).

Applicant has argued on Pages 9 – 10 of Applicant’s Response that “Applicant respectfully disagrees that the proposed combination of Yoda and Keber meets at least the language of the claim that recites "the stator is mechanically coupled to the casing only via the pump and the pump holder." The elastomeric element 9 and safety ring of Keber fix the motor mounting 7 directly to the fan housing 2. The Office takes the position that the fan housing 2 is not an "outer casing." Applicant disagrees. The specification of Keber makes clear that the fan housing 2 is an outer casing. In FIG. 1 of Keber reproduced below, the fan housing 2 forms an outermost component, extending past even the motor protection cap 19. Moreover, the fan housing 2 shown in FIG. 1 has portions omitted that at least partially enclose the fan 3. See 1 [0023]. Regardless of whether the motor protection cap 19 is an outer casing, the fan housing 2 is also an outer casing or forms at least a part of an outer casing. Keber therefore discloses directly attaching the motor mounting 7 to the fan housing 2, and thus discloses directly attaching a stator holder (e.g., the motor mounting 7) to an outer casing (e.g., the fan housing 2)”.
Examiner’s Response: First of all, Applicant has not cited any portion of Examiner’s previous office action to support the argument that “The Office takes the position that the fan housing 2 is not an "outer casing."”.  Keber states that the entire fan housing is not being shown (paragraph [0023]).  Therefore it is improper for applicant to assert that “the fan housing 2 forms an outermost component” when it is not known what the entire fan housing looks like.  Figure 1 of Keber reasonably teaches that the shown portion 2 forms a partition between the fan portion and the motor portion (MPEP 

Applicant has argued on Page 10 of Applicant’s Response that “As show in FIG. 1 of Yoda reproduced below, the compressor 20 of Yoda is directly bolted to a partition wall 8. See col. 6, lines 29-33. The bolts securing the compressor to the partition wall form a rigid connection. Accordingly, the compressor 20 of Yoda is rigidly attached to and abuts the partition wall. As a result, vibrational energy will be transferred without reduction through the partition wall, which is formed as a part of the center case 4. While there may be seals employed in Yoda, these seals do not reduce transmission of vibrational energy through the rigid interface between the compressor and partition wall”.

    PNG
    media_image4.png
    705
    757
    media_image4.png
    Greyscale

Second annotated Figure 1 of Yoda
Examiner’s Response: First of all, the cited section “col. 6, lines 29-33” of Keber refers to the second embodiment, whereas the examiner has cited the first embodiment in Figure 1, which is silent with regards to the type of connection between the compressor and the partition wall.  For the sake of argument, even if it is a bolted connection between the compressor and the partition wall (not admitted to by the examiner), the connection between the partition plate (8) and the casing (4) restricts the 

Applicant has argued on Page 11 of Applicant’s Response that “Yoda explicitly states that mounting a motor stator directly to the front casing 3 facilitates assembly of the compressor by dividing components between a front case and center case. See col. 5, lines 50-63 of Yoda. By making the proposed modification in view of Keber, this specific advantage of the compressor of Yoda would be eliminated .. .. Secondly, the Office's position conflicts with the teachings of Yoda. Yoda specifies that the division of components between the cases facilitates assembly, not merely the presence of multiple cases”.
Examiner’s Response: As mentioned in the examiner’s previous office action, there are other ways to facilitate assembly, such as prefabricating the pump sub assembly and the housing element (component) 4 together as a separate component beforehand.  Further, even if the stator is no longer part of casing element 2, the suction port 7 still can be manufactured separately as part of casing element 2, thus facilitating assembly of the suction conduit to the pump subassembly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746